Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on April 30, 2019 is being considered by the Examiner. 
Drawing
The drawing filed on April 30, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In reference to claims 1-10 and 12-15: the claimed invention is directed to abstract idea without significantly more. The claims recite a mathematical model or algorithm. This judicial exception is not integrated into a practical application because the steps noted in the instant claim 1 would have been simple algorithm that as drafted, considered as a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind except that the preamble infers that algorithm would be used to generate an image of a subsurface formation without indicating in the For example, the language, “obtaining”, “generating” “directly migrating” , “migrating” or “subtracting” in the context of this claim encompasses the user manually calculating the values for the purposes of analysis of raw data. Accordingly, the claims do not have additional elements that integrates the abstract idea into a practical application because none of the steps amount to impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
Allowance
Claims 17-29 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 17: the closest prior art, Wang et al. (U.S. Patent No. 10,578,755, hereon Wang) disclose a time domain full waveform inversion is implemented using a reconstructed wave-field method (RFWI). The RFWI method can be employed to relax the constraint that the forward modeled data exactly solve the wave equation, as in conventional FWI, and instead use an L2 (or "l.sub.2") approximate solution, e.g., based on a second-order Lagrange approximation or other suitable technique, taken to the desired order. RFWI techniques can also be used to estimate earth models, and to jointly reconstruct the forward wave-field by minimizing an objective function that includes penalties for both the data misfit and wave equation error. By extending the available search space, RFWI also offers potential benefits of Wang, column 4, lines 26-41).
However, Wang failed to disclose “a method for generating an image of a subsurface formation”, including or comprising “subtracting the synthetic survey data from the simultaneous-source survey data; directly migrating the result of the subtraction with the velocity model; and generating the image of the subsurface formation based at least in part upon the direct migration,” in combination with the rest of the claim limitations as claimed and defined by the Applicants.
The remaining claims 18-29 depend on claim 17 and include further limitations. 
Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu et al. (U.S. Patent No. 8,239,181) discloses a method for suppressing measurement system signature, or artifacts that arise when controlled source electromagnetic survey data are inverted to obtain a resistivity image of a subsurface region. 
Krohn et al. (U.S. Patent No. 9,772,413) discloses a method for acquiring at reduced acquisition cost using simultaneous, field encoded sources in the field and then constructing pseudo source records that better meet the requirements 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857